Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-12-00800-CV

                 IN RE Chris SCHUCHART, Independent Executor of the Estate of
                  Thomas A. Russell a/k/a Thomas Anthony Russell, Sr., Deceased

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: January 23, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 28, 2012, Relator Chris Schuchart, Independent Executor of the Estate of

Thomas A. Russell a/k/a Thomas Anthony Russell, Sr., Deceased, filed a petition for writ of

mandamus. On January 10, 2013, the real parties in interest filed a joint response. The court has

considered both the petition and the response and is of the opinion that Relator is not entitled to

the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP.

P. 52.8(a).


                                                      PER CURIAM




1
 This proceeding arises out of Cause No. CCL09-7, styled Patricia S. Russell v. Chris Schuchart, Independent
Executor of the Estate of Thomas A. Russell a/k/a Thomas Anthony Russell, Sr., Deceased, pending in the County
Court at Law, Kerr County, Texas, the Honorable Spencer Brown presiding.